DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BENNETT (US 2011/0156493).
 	Regarding claim 1, BENNETT discloses a wireless charging receiving apparatus (comprising 503 and 513, Fig. 5), comprising a wireless charging conversion module (¶ 0021) and a charging management module (¶ 0047) which are interconnected and further comprising a 
 	the at least two wireless charging receiving coils are respectively connected to the voltage combination module, and are used to couple with a wireless charging transmitting coil (107, Fig. 1; 203, Fig. 2) in a wireless charging transmitting apparatus (103, Fig. 1) and output alternating-current electromagnetic induction signals to the voltage combination module (as shown in Fig. 6; ¶ 0066-0071); 
 	the voltage combination module is connected to the wireless charging conversion module, and is used to carry out voltage superposition on the alternating-current electromagnetic induction signals output by the at least two wireless charging receiving coils and output superposed alternating-current electrical signals to the wireless charging conversion module (¶ 0066-0071); 
 	the wireless charging conversion module is used to convert received alternating-current electrical signals into direct-current electrical signals and output the direct-current electrical signals to the charging management module (¶ 0021); and 
 	the charging management module is used to charge a battery by means of received direct-current electrical signals (¶ 0047).
 	Regarding claim 8, BENNETT discloses a method for realizing wireless charging (abstract, ¶ 0019), comprising steps of: 
 	carrying out voltage superposition on alternating-current electromagnetic induction signals output by at least two wireless charging receiving coils (¶ 0066-0071); 
 	converting alternating-current electrical signals obtained by superposition into direct-current electrical signals (¶ 0021); and 

 	Regarding claim 9, BENNETT discloses detecting a magnetic induction intensity or magnetic induction intensities generated by one of more of the at least two wireless charging receiving coils; and determining that a criterion for stopping charging is met based on the magnetic induction intensity or the magnetic induction intensities, and stopping wireless charging (¶ 0073-0078).
 	Regarding claim 10, BENNETT discloses a mobile terminal, comprising the wireless charging receiving apparatus according to claim 1 (¶ 0046).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENNETT as applied to claims 1 and 8-10 above, and further in view of YUMEI (CN102437657, cited on IDS).
 	Regarding claim 2, BENNETT discloses the wireless charging receiving apparatus as applied to claim 1 but fails to disclose the at least two wireless charging receiving coils are superposed, and central axes of the at least two wireless charging receiving coils coincide. YUMEI discloses the at least two wireless charging receiving coils are superposed, and central axes of the at least two wireless charging receiving coils coincide (multiple concentric coils are depicted in Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the at least two wireless charging receiving coils are superposed and the central axes coincide in order to provide increased control of the output energy from a rectilinear charging source/signal (YUMEI, abstract).
 	Regarding claim 11, BENNETT discloses a mobile terminal, comprising the wireless charging receiving apparatus according to claim 2 (¶ 0046).
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENNETT as applied to claims 1 and 8-10 above, and further in view of BAE (US 2019/0052116).
 	Regarding claim 5, BENNETT discloses the wireless charging receiving apparatus as applied to claim 1 but fails to disclose the at least two wireless charging receiving coils are 
 	Regarding claim 14, BENNETT discloses a mobile terminal, comprising the wireless charging receiving apparatus according to claim 5 (¶ 0046).
Allowable Subject Matter
Claims 3, 4, 6, 7, 12, 13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        March 14, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 14, 2022